UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MOAMMAR BADAWI DOKHAN, et al.,
        Petitioners,
               v.                                           Civil Action No. 08-0987 (JDB)
 GEORGE W. BUSH, et al.,
        Respondents.



                            AMENDED SCHEDULING ORDER

       Upon consideration of petitioners' consent motion for an extension of time, and the entire

record herein, it is hereby ORDERED that the motion is GRANTED. It is further ORDERED

as follows:

       1.     Petitioners' motion for additional discovery under § I.E.2 of the Case Management

              Order shall be filed by not later than June 15, 2009. Respondents' opposition shall

              be filed by not later than June 26, 2009 and discovery shall be produced by not

              later than July 27, 2009.

       2.     Petitioners' traverse under § I.G shall be due by not later than August 17, 2009.

       3.     The parties shall meet and confer pursuant to § I.H by not later than August 26,

              2009. The status conference now scheduled for July 15, 2009 is hereby cancelled

              and is rescheduled for August 31, 2009 at 10:00 a.m. in Courtroom 8.

       4.     Respondents' motion for judgment on the record under § III.A shall be due by not

              later than September 30, 2009. Petitioners' cross-motion and opposition brief

              shall be due by not later than October 28, 2009. Respondents' reply and

              opposition brief shall be due by not later than November 9, 2009, and petitioners'
              reply shall be due by not later than November 17, 2009.

        SO ORDERED.




                                                  /s/ John D. Bates
                                                  JOHN D. BATES
                                              United States District Judge

Date:   April 30, 2009




                                             -2-